Citation Nr: 0303121	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  95-20 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to a compensable rating for impotence.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to February 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 RO decision which determined that 
veteran was entitled to benefits for impotence, as a residual 
of his prostate surgery, under 38 U.S.C.A. § 1151.  


REMAND

The last SSOC regarding the veteran's claim was issued in 
July 1999.  Since then and prior to certification and 
transfer of the record to the Board, the RO received 
evidence, including a neurological evaluation which refers to 
the veteran's genitourinary health, including his impotence.  
This evidence is relevant.  In these circumstances, if the 
last SSOC was prepared before the receipt of additional 
evidence, an SSOC will be furnished to the veteran as 
provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  38 
C.F.R. § 19.37(a).  Therefore, in accordance with 38 C.F.R. § 
19.37(a) and 38 C.F.R. § 19.31, as amended, 67 Fed. Reg. 
3104-05 (January 23, 2002), this claim is returned to the RO 
for consideration and the issuance of an SSOC.  Further, the 
RO has not addressed the Veterans Claims Assistance Act of 
2000 (VCAA) of 2000.  Accordingly, the case is REMANDED for 
the following action:

The RO should review the entire claims 
file, particularly including any evidence 
submitted since the July 1999 SSOC, and 
should undertake all appropriate action 
under the VCAA and pertinent regulations.  
The RO should then adjudicate the claim 
for a higher evaluation for impotence.  
If the claim remains denied, then a new 
SSOC should be issued to the veteran and 
his representative, and they should be 
given an opportunity to respond.  Then, 
the case should be returned to the Board 
for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


